


Exhibit 10.25
LIMITED BRANDS, INC.
2011 STOCK OPTION AND PERFORMANCE INCENTIVE PLAN
AMENDED AND RESTATED EFFECTIVE JULY 21, 2011
ARTICLE I
ESTABLISHMENT AND PURPOSE
1.01. Establishment and Effective Date. Effective on May 26, 2011, Limited
Brands, Inc., a Delaware corporation (including any successor in name or
interest thereto, the “Company”), established this stock incentive plan known as
the “Limited Brands, Inc. 2011 Stock Option and Performance Incentive Plan.”
(the “Plan”).
1.02. Purpose. The Company desires to attract and retain the best available
executive and key management associates, consultants and other advisors, for
itself and its subsidiaries and affiliates and to encourage the highest level of
performance by such associates in order to serve the best interests of the
Company and its stockholders. The Plan is expected to contribute to the
attainment of these objectives by offering eligible associates, consultants and
other advisors the opportunity to acquire stock ownership interests in the
Company, and other rights with respect to stock of the Company, and to thereby
provide them with incentives to put forth maximum effort for the success of the
Company and its subsidiaries.
ARTICLE II
AWARDS
2.01. Form of Awards. Awards under the Plan may be granted in any one or all of
the following forms: (i) incentive stock options (“Incentive Stock Options”)
meeting the requirements of Code Section 422; (ii) nonstatutory stock options
(“Nonstatutory Stock Options”) (unless otherwise indicated, references in the
Plan to Options shall include both Incentive Stock Options and Nonstatutory
Stock Options); (iii) stock appreciation rights (“Stock Appreciation Rights”),
as described in Article VII, which may be awarded either in tandem with Options
(“Tandem Stock Appreciation Rights”) or on a stand-alone basis (“Nontandem Stock
Appreciation Rights”); (iv) units representing shares of common stock of the
Company (“Common Stock”) which are restricted as provided in Article XI
(“Restricted Share Units”); (v) units representing shares of Common Stock, as
described in Article XII (“Performance Units”) and (vi) shares of unrestricted
Common Stock (“Unrestricted Shares”), as described in Article XIV. In addition,
awards may be granted as “Substitute Awards,” which are awards granted in
assumption of, or in substitution for, any outstanding awards previously granted
by a company acquired by the Company (or a subsidiary or affiliate thereof) or
with which the Company (or a subsidiary or affiliate thereof) combines.
Substitute Awards shall be granted in accordance with procedures complying with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder.
2.02. Maximum Shares Available. The maximum aggregate number of shares of Common
Stock available for award under this Plan as of the Plan's effective date is
7,000,000 subject to adjustment pursuant to Article XV, plus shares of Common
Stock issuable upon the exercise of Substitute Awards, plus the number of shares
of Common Stock reserved for issuance under the 1993 Stock Option and
Performance Plan (the “Preexisting Plan”) to the extent (A) that such shares
were available for grants of awards under the Preexisting Plan immediately prior
to the Plan's effective date or (B) that were subject to outstanding awards
under the Preexisting Plan on the Plan's effective date and thereafter an event
occurs (including expiration or forfeiture) which would result in such shares
again being available for awards under the Plan (as determined below). All
shares available for award under the Plan may be awarded in the form of
Incentive Stock Options. Shares of Common Stock issued pursuant to the Plan may
be either authorized but unissued shares or issued shares reacquired by the
Company. In the event that prior to the end of the period during which Options
may be granted under the Plan, any Option or any Nontandem Stock Appreciation
Right granted under the Plan or Preexisting Plan or granted and outstanding
under the Plan or Preexisting Plan expires unexercised or is terminated,
surrendered or canceled (other than in connection with the exercise of a Stock
Appreciation Right) without being exercised in whole or in part for any reason,
or any Restricted Share Units or Performance Units are forfeited, or if such
awards are settled in cash in lieu of shares of Common Stock, then the shares to
which any such award relates may, at the discretion of the Committee (as defined
below) to the extent permissible under Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the “Act”), be made available for subsequent awards
under the Plan, upon such terms as the Committee may determine; provided,
however, that the foregoing shall not apply to or in respect of Substitute
Awards.




--------------------------------------------------------------------------------




ARTICLE III
ADMINISTRATION
3.01. Committee. The Plan shall be administered by a Committee (the “Committee”)
appointed by the Company's Board of Directors (the “Board”) and consisting of
not less than two (2) members of the Board. Each member of the Committee shall
be an “outside director” (within the meaning of Code Section 162(m)), a
“non-employee director” (within the meaning of Rule 16b-3(b)(3)(i) under the
Act) and “independent” to the extent required by applicable law or rules of the
New York Stock Exchange.
3.02. Powers of Committee. Subject to the express provisions of the Plan, the
Committee shall have the power and authority (i) to grant Options and to
determine the purchase price of the Common Stock covered by each Option, the
term of each Option, the number of shares of Common Stock to be covered by each
Option and any performance objectives or vesting standards applicable to each
Option; (ii) to designate Options as Incentive Stock Options or Nonstatutory
Stock Options and to determine which Options, if any, shall be accompanied by
Tandem Stock Appreciation Rights; (iii) to grant Tandem Stock Appreciation
Rights and Nontandem Stock Appreciation Rights and to determine the terms and
conditions of such rights; (iv) to grant Restricted Share Units and to determine
the term of the restricted period and other conditions and restrictions
applicable to such shares; (v) to grant Performance Units and to determine the
performance objectives, performance periods and other conditions applicable to
such units; (vi) to grant Unrestricted Shares; and (vii) to determine the
associates to whom, and the time or times at which, Options, Stock Appreciation
Rights, Restricted Share Units, Performance Units and Unrestricted Shares shall
be granted.
3.03. Delegation. The Committee may delegate to one or more of its members or to
any other person or persons such ministerial duties as it may deem advisable;
provided, however, that the Committee may not delegate any of its
responsibilities hereunder if such delegation will cause (i) transactions under
the Plan to fail to comply with Section 16 of the Act or (ii) the Committee to
fail to qualify as “outside directors” under Code Section 162(m). The Committee
may also employ attorneys, consultants, accountants or other professional
advisors and shall be entitled to rely upon the advice, opinions or valuations
of any such advisors.
3.04. Interpretations. The Committee shall have sole discretionary authority to
interpret the terms of the Plan, to adopt and revise rules, regulations and
policies to administer the Plan and to make any other factual determinations
which it believes to be necessary or advisable for the administration of the
Plan. All actions taken and interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Company, all
associates who have received awards under the Plan and all other interested
persons.
3.05. Liability; Indemnification. No member of the Committee, nor any person to
whom duties have been delegated, shall be personally liable for any action,
interpretation or determination made with respect to the Plan or awards made
thereunder, and each member of the Committee shall be fully indemnified and
protected by the Company with respect to any liability he or she may incur with
respect to any such action, interpretation or determination, to the extent
permitted by applicable law and to the extent provided in the Company's
Certificate of Incorporation and Bylaws, as amended from time to time.
ARTICLE IV
ELIGIBILITY
4.01. Eligibility. Any associate, consultant, director or other advisor of, or
any other individual who provides services to (x) the Company or any subsidiary
or affiliate or (y) any joint venture in which the Company or any subsidiary or
affiliate holds at least a 40% interest, shall be eligible to be selected to
receive a compensatory award under or to be a “participant” in the Plan. In
determining the individuals to whom awards shall be granted and the number of
shares to be covered by each award, the Committee shall take into account the
nature of the services rendered by such individuals, their present and potential
contributions to the success of the Company and its subsidiaries and such other
factors as the Committee in its sole discretion shall deem relevant. The
Committee shall ensure that Common Stock underlying any award hereunder
qualifies as “service recipient stock,” within the meaning of Code Section 409A
and the regulations thereunder. “Participant” means any individual granted an
award hereunder. No Participant may be granted in any calendar year awards
covering more than 2,000,000 shares of Common Stock.
4.02. Certain Limitations. Other than in connection with (i) the acceleration of
Awards pursuant to Section 18.02, (ii) the grant of Substitute Awards or (iii)
the grant of awards of Restricted Share Units or Performance Units relating up
to 5% of the shares available for issuance under this Plan pursuant to Section
2.02, (A) awards of Restricted Share Units or Performance Units that vest or
become exercisable based on the achievement of service conditions only shall be
subject to a minimum three-year vesting period following the grant date of such
Award; provided that such Award may vest in ratable installments during such
period and (B) awards of Restricted Share Units or Performance Units that vest
or become exercisable based on the achievement of performance conditions (in
addition to achievement of any service conditions) shall be subject to a minimum
one-year vesting period following the grant date of such Award.




--------------------------------------------------------------------------------




ARTICLE V
STOCK OPTIONS
5.01. Grant of Options. Options may be granted under the Plan for the purchase
of shares of Common Stock. Options shall be granted in such form and upon such
terms and conditions, including the satisfaction of corporate or individual
performance objectives and other vesting standards, as the Committee shall from
time to time determine. On or before the date of grant of an Option, the
Committee shall designate the number of shares of Common Stock covered by such
Option, the option price of such Option, and the recipient of the Option.
5.02. Option Price. The option price of each Option to purchase Common Stock
shall be determined by the Committee not later than the date of the grant, but
(except in the case of Substitute Awards) shall not be less than 100 percent of
the Fair Market Value (as defined in Section 19.01) of the Common Stock subject
to such Option on the date of grant. The option price so determined shall also
be applicable in connection with the exercise of any Tandem Stock Appreciation
Right granted with respect to such Option.
5.03. Term of Options. The term of each Option granted under the Plan shall not
exceed ten (10) years from the date of grant, subject to earlier termination as
provided in Articles IX and X, except as otherwise provided in Section 6.01 with
respect to ten (10) percent stockholders of the Company.
5.04. Exercise of Options. Subject to the provisions of Article XIX
(“Miscellaneous Provisions”), an Option may be exercised, in whole or in part,
at such time or times as the Committee shall determine. The Committee may, in
its discretion, accelerate the exercisability of any Option at any time. Options
may be exercised by a Participant by giving notice to the Committee, in writing
or in such other manner as the Committee may permit, stating the number of
shares of Common Stock with respect to which the Option is being exercised and
tendering payment therefor. Payment for the shares of Common Stock issuable upon
exercise of the Option shall be made in full in cash or by certified check or,
if the Committee, in its sole discretion, permits, in shares of Common Stock
(valued at Fair Market Value on the date of exercise). As soon as reasonably
practicable following such exercise, a certificate representing the shares of
Common Stock purchased, registered in the name of the Participant, shall be
delivered to the Participant. Until the issuance of the shares of Common Stock,
no right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to the shares of Common Stock that are subject to the Option.
5.05. Cancellation of Stock Appreciation Rights. Upon exercise of all or a
portion of an Option, the related Tandem Stock Appreciation Rights shall be
canceled with respect to an equal number of shares of Common Stock.
ARTICLE VI
SPECIAL RULES APPLICABLE TO INCENTIVE STOCK OPTIONS
6.01. Ten Percent Stockholder. Notwithstanding any other provision of this Plan
to the contrary, any associates who are full-time employees of the Company and
its present and future subsidiaries, shall be eligible for awards of Incentive
Stock Options. However, no such associate may receive an Incentive Stock Option
under the Plan if such associate, at the time the award is granted, owns (after
application of the rules contained in Code Section 424(d)) stock possessing more
than ten (10) percent of the total combined voting power of all classes of stock
of the Company or its subsidiaries, unless (i) the option price for such
Incentive Stock Option is at least 110 percent of the Fair Market Value of the
Common Stock subject to such Incentive Stock Option on the date of grant and
(ii) such Option is not exercisable after the date five (5) years from the date
such Incentive Stock Option is granted.
6.02. Limitation on Grants. The aggregate Fair Market Value (determined with
respect to each Incentive Stock Option at the time such Incentive Stock Option
is granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an associate during any calendar
year (under this Plan or any other plan of the Company or a subsidiary) shall
not exceed $100,000.
6.03. Limitations on Time of Grant. No grant of an Incentive Stock Option shall
be made under this Plan more than ten (10) years after the earlier of the date
of adoption of the Plan by the Board or the date the Plan is approved by
stockholders.




--------------------------------------------------------------------------------




ARTICLE VII
STOCK APPRECIATION RIGHTS
7.01. Grants of Stock Appreciation Rights. Tandem Stock Appreciation Rights may
be awarded by the Committee in connection with any Option granted under the
Plan, at the time the Option is granted, and shall be subject to the same terms
and conditions as the related Option, except that the medium of payment may
differ. Nontandem Stock Appreciation Rights may be granted by the Committee at
any time. On or before the date of grant of a Nontandem Stock Appreciation
Right, the Committee shall specify the number of shares of Common Stock covered
by such right, the base price of shares of Common Stock to be used in connection
with the calculation described in Section 7.04 below, and the recipient of the
award. Except in the case of a Substitute Award, the base price of a Nontandem
Stock Appreciation Right shall be not less than 100 percent of the Fair Market
Value of a share of Common Stock on the date of grant. Stock Appreciation Rights
shall be subject to such terms and conditions not inconsistent with the other
provisions of this Plan as the Committee shall determine.
7.02. Limitations on Exercise. Subject to the provisions of Articles IX, X and
XIX, a Tandem Stock Appreciation Right shall be exercisable only to the extent
that the related Option is exercisable and shall be subject to the same exercise
period as the related Option, which shall be set forth in the applicable
agreement on or before the date of grant. Upon the exercise of all or a portion
of Tandem Stock Appreciation Rights, the related Option shall be canceled with
respect to an equal number of shares of Common Stock. Shares of Common Stock
subject to Options, or portions thereof, surrendered upon exercise of a Tandem
Stock Appreciation Right, shall not be available for subsequent awards under the
Plan. Subject to the provisions of Article XIX, a Nontandem Stock Appreciation
Right shall be exercisable during such period as the Committee shall determine,
which shall be set forth in the applicable agreement on or before the date of
grant.
7.03. Term of Stock Appreciation Rights. The term of each Stock Appreciation
Right granted under the Plan shall not exceed ten (10) years from the date of
grant, subject to earlier termination as provided in Articles IX and X.
7.04. Surrender or Exchange of Tandem Stock Appreciation Rights. A Tandem Stock
Appreciation Right shall entitle the Participant to surrender to the Company
unexercised the related option, or any portion thereof, and to receive from the
Company in exchange therefor that number of shares of Common Stock having an
aggregate Fair Market Value equal to (A) the excess of (i) the Fair Market Value
of one (1) share of Common Stock as of the date the Tandem Stock Appreciation
Right is exercised over (ii) the option price per share specified in such
Option, multiplied by (B) the number of shares of Common Stock subject to the
Option, or portion thereof, which is surrendered. Cash shall be delivered in
lieu of any fractional shares.
7.05. Exercise of Nontandem Stock Appreciation Rights. The exercise of a
Nontandem Stock Appreciation Right shall entitle the Participant to receive from
the Company that number of shares of Common Stock having an aggregate Fair
Market Value equal to (A) the excess of (i) the Fair Market Value of one
(1) share of Common Stock as of the date on which the Nontandem Stock
Appreciation Right is exercised over (ii) the base price of the shares covered
by the Nontandem Stock Appreciation Right, multiplied by (B) the number of
shares of Common Stock covered by the Nontandem Stock Appreciation Right, or the
portion thereof being exercised. Cash shall be delivered in lieu of any
fractional shares.
7.06. Settlement of Stock Appreciation Rights. As soon as is reasonably
practicable after the exercise of a Stock Appreciation Right, the Company shall
(i) issue, in the name of the Participant, stock certificates representing the
total number of full shares of Common Stock to which the Participant is entitled
pursuant to Section 7.03 or 7.04 hereof, and cash in an amount equal to the Fair
Market Value, as of the date of exercise, of any resulting fractional shares and
(ii) if the Committee causes the Company to elect to settle all or part of its
obligations arising out of the exercise of the Stock Appreciation Right in cash
pursuant to Section 7.06, deliver to the Participant an amount in cash equal to
the Fair Market Value, as of the date of exercise, of the shares of Common Stock
it would otherwise be obligated to deliver.
7.07. Cash Settlement. The Committee, in its discretion, may cause the Company
to settle all or any part of its obligation arising out of the exercise of a
Stock Appreciation Right by the payment of cash in lieu of all or part of the
shares of Common Stock it would otherwise be obligated to deliver in an amount
equal to the Fair Market Value of such shares on the date of exercise.




--------------------------------------------------------------------------------




ARTICLE VIII
NONTRANSFERABILITY OF OPTIONS AND STOCK APPRECIATION RIGHTS
8.01. Nontransferability of Options and Stock Appreciation Rights. Except to the
extent permitted under Section 8.02, no Option or Stock Appreciation Right may
be transferred, assigned, pledged or hypothecated (whether by operation of law
or otherwise), except as provided by will or the applicable laws of descent and
distribution, and no Option or Stock Appreciation Right shall be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of an Option or a Stock Appreciation
Right not specifically permitted herein shall be null and void and without
effect. An Option or Stock Appreciation Right may be exercised by a Participant
only during the Participant's lifetime, or following the Participant's death
pursuant to Article X.
8.02. Limited Exception to Nontransferability. Notwithstanding Section 8.01, the
Committee may determine that a Nonstatutory Stock Option may be transferred by a
Participant to one or more members of such Participant's immediate family, to a
partnership of which the only partners are members of such Participant's
immediate family, or to a trust established by a Participant for the benefit of
one or more members of such Participant's immediate family. For this purpose,
immediate family means a Participant's spouse, parents, children, grandchildren
and the spouses of such parents, children and grandchildren. A transferee
described in this Section 8.02 may not further transfer such Nonstatutory Stock
Option. A trust described in this Section 8.02 may not be amended to benefit any
person other than a member of the Participant's immediate family. A Nonstatutory
Stock Option transferred pursuant to this Section 8.02 shall remain subject to
the provisions of the Plan, including, but not limited to, the provisions of
Articles 9 and 10 relating to the effect on the Nonstatutory Stock Option of the
Termination of Employment, disability or death of the Participant, and shall be
subject to such other rules as the Committee shall determine.
ARTICLE IX
TERMINATION OF EMPLOYMENT
9.01. Exercise after Termination of Employment. “Termination of Employment”
shall mean “separation from service” as that term is defined in Code
Section 409A and the regulations thereunder. Except as the Committee may at any
time provide, in the event that the employment of a Participant shall be
terminated either by the Participant or by the Participant's employer (for
reasons other than death, disability or Cause), any Option or Stock Appreciation
Right granted to such Participant may be exercised (to the extent that the
Participant was entitled to do so at the time of Participant's Termination of
Employment) at any time within one (1) year after such Termination of
Employment, but in no case later than the date of expiration of the original
term of the Option or Stock Appreciation Right; provided, however, that if an
Incentive Stock Option is not exercised within three (3) months following
Termination of Employment, it shall be treated as a Nonstatutory Stock Option.
If the Participant's employment is terminated by the Participant's employer for
Cause, except as the Committee may at any time provide, any Option or Stock
Appreciation Right may be exercised (to the extent that the Participant was
entitled to do so at the time of the Termination of Employment) at any time
within thirty (30) days after such Termination of Employment, but in no case
later than the date of expiration of the original term of the Option or Stock
Appreciation Right. Any Options or Stock Appreciation Rights that are not
exercisable on the date of a Termination of Employment for any reason shall
lapse. In no event may an Option or Stock Appreciation Right be exercised after
the expiration of the original term of the Option or Stock Appreciation Right.
9.02. Total Disability. Except as the Committee may at any time provide, in the
event that a Participant to whom an Option or Stock Appreciation Right has been
granted under the Plan shall become totally disabled, such Option or Stock
Appreciation Right may be exercised at any time within one (1) year after the
Participant's Termination of Employment due to total disability, to the extent
that the Participant was entitled to do so at the time of his Termination of
Employment (it being understood that such termination occurs after nine
(9) months of absence from work due to the total disability), but in no case
later than the date of expiration of the original term of the Option or Stock
Appreciation Right. Notwithstanding the foregoing, for purposes of exercising
Incentive Stock Options, a Participant shall be deemed to have a Termination of
Employment if the Participant is absent from work for three (3) months due to
total disability, where the date of such Termination of Employment shall be the
last date of active employment before the three (3) month period; in this event,
if such Participant fails to exercise his or her Incentive Stock Option within
three (3) months following such deemed Termination of Employment, such Incentive
Stock Option shall be treated as a Nonstatutory Stock Option. For purposes
hereof, “total disability” shall have the definition set forth in the Limited
Brands, Inc. Long-Term Disability Plan, which definition is hereby incorporated
by reference.




--------------------------------------------------------------------------------




ARTICLE X
DEATH OF PARTICIPANT
10.01. Death of Participant While Employed. If a Participant to whom an Option
or Stock Appreciation Right has been granted under the Plan shall die while
employed by or otherwise providing services to the Company or one of its
subsidiaries or affiliates, such Option or Stock Appreciation Right shall become
fully exercisable by the Participant's beneficiary (as indicated on the
appropriate form provided by the Company), or if no beneficiary is so indicated,
then by the estate or person who acquires the right to exercise such Option or
Stock Appreciation Right upon the Participant's death by bequest or inheritance.
Such exercise may occur at any time within one (1) year after the date of the
Participant's death (or such other period as the Committee may at any time
provide), but in no case later than the date of expiration of the original term
of the Option or Stock Appreciation Right.
10.02. Death of Participant Following Termination of Employment. If a
Participant to whom an Option or Stock Appreciation Right has been granted under
the Plan shall die after the date of the Participant's Termination of
Employment, but before the end of the period provided under the Plan by which a
terminated Participant may exercise such Option or Stock Appreciation Right,
such Option or Stock Appreciation Right may be exercised, to the extent that the
Participant was entitled to do so at the time of the Participant's death, by the
Participant's beneficiary (as indicated on the appropriate form provided by the
Company), or if no beneficiary is so indicated, then by the estate or person who
acquires the right to exercise such Option or Stock Appreciation Right upon the
Participant's death by bequest or inheritance. Such exercise may occur at any
time within the period in which the terminated Participant could have exercised
such Option or Stock Appreciation Right if the Participant had not died (or such
other period as the Committee may at any time provide), but in no case later
than the date of expiration of the original term of the Option or Stock
Appreciation Right.
ARTICLE XI
RESTRICTED SHARE UNITS (“RSUs”)
11.01. Grant of Restricted Share Units. The Committee may from time to time
cause the Company to grant RSUs under the Plan to Participants, subject to such
restrictions, conditions and other terms as the Committee may determine. For
purposes of clarification, grants under the Plan whose terms and conditions are
entitled “Restricted Stock” and “Restricted Shares” may in fact be grants of
RSUs and will be treated in a manner consistent with RSUs. RSU awards represent
an unfunded promise to pay the Participant a specified number of shares of
Common Stock (or cash equivalent, as applicable) in the future if the conditions
of the RSU award are satisfied and the RSU award is not otherwise forfeited
prior to the stated date of delivery, under the terms and conditions applicable
to such award.
11.02. Restrictions. At the time a grant of RSUs is made, the Committee shall
establish a period of time (the “Restricted Period”) applicable to such RSUs.
Each grant of RSUs may be subject to a different Restricted Period. The
Committee may, in its sole discretion, at the time a grant is made, prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the satisfaction of corporate or individual service or
performance objectives, which shall be applicable to all or any portion of the
RSUs. Except with respect to grants of RSUs intended to qualify as
performance-based compensation for purposes of Code Section 162(m), the
Committee may also, in its sole discretion, waive any restrictions applicable to
all or a portion of such RSUs, provided that the applicable terms and conditions
are set forth on or before the date of grant of the award to the extent required
to comply with Code Section 409A and the regulations thereunder. None of the
RSUs may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of. Unless otherwise provided under the terms of the award, upon the
death of a Participant, any conditions applicable to RSUs which have been
granted to such Participant will be deemed to have been satisfied at target and
the Restricted Period, if any, applicable to Restricted RSUs held by such
Participant, will be deemed to have expired. Unless otherwise provided under the
terms of the award, upon the retirement of a Participant, the restrictions and
conditions, if any, applicable to any RSUs which have been granted to such
Participant will be deemed to have been satisfied with respect to that
percentage of the RSUs equal to (i) the number of complete months between the
first day of the Restricted Period and the date of the Participant's retirement,
divided by (ii) the number of complete months in the Restricted Period. Any RSUs
granted to a Participant for which the restrictions and conditions are not
deemed to have expired pursuant to the preceding sentence shall be forfeited in
accordance with Section 11.05. For purposes of this Article XI, “retirement”
shall mean a Participant's Termination of Employment following the date on which
a Participant has attained age 55 and completed seven years of service with the
Company. An award may also provide for full or pro-rata vesting upon other
events, such as upon a Change in Control or upon Termination of Employment as a
result of total disability, or for other reasons, provided that any such
applicable terms and conditions are set forth on or before the date of grant of
the award.
11.03. [Reserved].
11.04. Rights of Holders of Restricted Share Units. Except as determined by the
Committee not later than the date of grant of RSUs, Participants to whom RSUs
have been granted shall not have the right to vote such shares or the right to
receive any




--------------------------------------------------------------------------------




dividends with respect to such shares, except as provided in Section 11.08 with
respect to dividend equivalents. All distributions, if any, received by a
Participant with respect to RSUs as a result of any stock split-up, stock
distribution, a combination of shares, or other similar transaction shall be
subject to the restrictions of this Article XI and the adjustment provisions of
Article XV.
11.05. Forfeiture Upon Termination of Employment. Except as provided in
Section 11.02 and Article XVIII, and as the Committee may provide in the terms
of any award on or before the date of grant, any RSUs granted to a Participant
pursuant to the Plan shall be forfeited if the Participant experiences a
Termination of Employment either by the Participant or the Participant's
employer for reasons other than death prior to the expiration of the Restricted
Period and the satisfaction of any other conditions applicable to such RSUs. In
addition, if the Participant's Termination of Employment occurs as a result of
retirement (as defined in Section 11.02), any RSUs which do not vest in
accordance with Section 11.02 shall be forfeited.
11.06. Delivery of Shares. Unless an election is made under Section 11.08 to
defer the settlement of RSUs, and unless otherwise provided in the terms of any
award, upon the expiration or termination of the Restricted Period and the
satisfaction of any other conditions prescribed by the Committee, RSUs shall be
settled by delivery of a stock certificate for the number of shares associated
with the award with respect to which the restrictions have expired or the terms
and conditions have been satisfied to the Participant or the Participant's
beneficiary or estate, as the case may be. Such payment in settlement shall be
made promptly, but in any event not later then (i) the end of the year in which
the Restricted Period ended and the conditions were satisfied or (ii) if later,
the 15th day of the third calendar month following the date on which the
Restricted Period ended, provided that the award holder will not be permitted,
directly or indirectly, to designate the taxable year of settlement. The
Participant may be required to execute a release of claims against the Company
and its subsidiaries in this event. If an election is made under Section 11.08
to defer the settlement of RSUs, delivery shall occur as described here but upon
the date or dates of delivery in accordance with Section 11.09 and the deferral
election. Notwithstanding the above, if the Participant is a “specified
employee,” as that term is defined in Code Section 409A and the regulations
thereunder, and is entitled to receive a payment upon Termination of Employment
or on a date determinable based on the date of Termination of Employment (and
not a pre-determined fixed date or schedule), then, except in the event of the
Participant's death after such Termination of Employment, such payment shall be
delayed by at least six (6) months after the date of such Participant's
Termination of Employment to the extent required by Code Section 409A and the
regulations thereunder.
11.07. Performance-Based Objectives. At the time of the grant of RSUs to a
Participant, and prior to the beginning of the performance period to which
performance objectives relate, the Committee may establish performance
objectives based on any one or more of the following, which may be expressed
with respect to the Company or one or more operating units or groups, as the
Committee may determine: price of Common Stock, or the common stock of any
affiliate, shareholder return, return on equity, return on investment, return on
capital, sales productivity, comparable store sales growth, economic profit,
economic value added, net income, operating income, gross margin, sales, free
cash flow, earnings per share, operating company contribution or market share.
These factors shall have a minimum performance standard below which, and a
maximum performance standard above which, no payments will be made. These
performance goals may be based on an analysis of historical performance and
growth expectations for the business, financial results of other comparable
businesses, and progress towards achieving the long-range strategic plan for the
business. These performance goals and determination of results shall be based
entirely on financial measures. The Committee shall specify how any performance
objectives shall be adjusted to the extent necessary to prevent dilution or
enlargement of any award as a result of extraordinary events or circumstances,
as determined by the Committee, or to exclude the effects of extraordinary,
unusual, or non-recurring items; changes in applicable laws, regulations, or
accounting principles; currency fluctuations; discontinued operations; non-cash
items, such as amortization, depreciation, or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporation transaction; provided,
however, that no such adjustment will be made if the effect of such adjustment
would cause an award to fail to qualify as performance-based compensation within
the meaning of Code Section 162(m). The Committee may not use any discretion to
modify award results except as permitted under Code Section 162(m). In addition,
with respect to any RSUs granted that are intended to be “performance-based” for
purposes of Code Section 162(m), such award shall not be payable upon
Termination of Employment for any reason other than due to death, total
disability (as defined in Article IX) or upon a Change in Control (as defined in
Article XVIII), unless the payment is based on achievement of the associated
performance objectives. To the extent that the award is subject to Code
Section 409A, payment upon Termination of Employment in connection with a Change
in Control must be made upon a Change in Control that satisfies the definition
of “change in control event” in Code Section 409A and the regulations
thereunder, unless otherwise permitted in satisfaction of the alternative
payment rules under Code Section 409A and the regulations thereunder.
11.08. Deferred Restricted Share Units. The Committee may permit a Participant
who has been designated to receive an RSU award to elect to defer the receipt of
the shares in settlement of such RSU award as well as the form of payment of
such deferred RSUs.
All elections under this Section 11.08 to defer the settlement of an RSU award
must be made in accordance with the requirements of Code Section 409A and the
regulations thereunder. Any election not in compliance with such requirements
shall be treated as




--------------------------------------------------------------------------------




invalid and the deferral election shall be disregarded and distribution of the
shares upon settlement of the awards shall be made as though the Participant did
not elect to defer. For this purpose, an invalid deferral election shall include
(but is not limited to) a deferral election that (i) is not executed (regardless
of when received), (ii) is executed but received after the applicable
irrevocable date or (iii) cannot otherwise become effective under applicable
rules. If a valid deferral election is incomplete, the deferral election shall
be honored and distribution of the shares attributable to the awards shall be
made as though the Participant elected a deferred lump sum payment. For this
purpose, a valid but incomplete deferral election is one that has been received
and executed on or before the applicable irrevocable date, but does not indicate
the form of payment (lump sum versus installments), or indicates an election for
installment payments but not the number of installment payments. Unless the
award agreement and terms and conditions accompanying specific awards indicate
otherwise, or as otherwise provided in the Plan, the deferred RSUs shall be
subject to the same restrictions, conditions and forfeiture provisions as the
associated nondeferred RSUs.
Except as determined otherwise by the Committee on or before grant and as set
forth in the terms and conditions accompanying such awards, during the
Restricted Period with respect to RSUs, Participants shall not have the right to
receive any dividends. After the end of the Restricted Period and prior to the
time that shares of Common Stock are transferred to the Participant, within
sixty (60) days after the date of payment of a dividend by the Company on its
shares of Common Stock, the Participant shall be credited with “dividend
equivalents” with respect to each outstanding RSU in an amount equal to the
amount the Participant would have received as dividends if the RSUs were actual
shares of Common Stock. Such dividend equivalents will be converted into
additional RSUs based on the value of the Common Stock on the dividend payment
date, in accordance with the procedures established by the Committee, and paid
at the same time and in the same manner as the underlying RSUs.
At no time shall any assets of the Company be segregated for payment of RSUs
hereunder. Participants who have elected to defer the settlement of RSUs shall
at all times have the status of general unsecured creditors of the Company and
shall not have any rights in or against specific assets of the Company. The Plan
constitutes a mere promise by the Company to make payments attributable to RSUs
in the future, in accordance with the applicable terms and conditions.
11.09. Payment of Deferred Restricted Share Units. RSUs are payable solely in
shares of unrestricted Common Stock, and shall be paid in accordance with the
terms of delivery under Section 11.06 and this Section 11.09. Shares
attributable to deferred RSUs that are vested in accordance with the terms and
conditions applicable to such awards shall be transferred to the Participant at
the time and in the form as elected by the Participant and as set forth in the
terms and conditions applicable to such awards, which shall be either in a
single payment or in up to ten (10) installment payments.
If a lump sum distribution is elected, the payment shall be made on the date
provided in, and in accordance with, the terms and conditions applicable to the
award. If installment distributions are elected, the initial installment shall
be paid on the date provided in, and in accordance with, the terms and
conditions applicable to the award. Subsequent installments shall be made on
each anniversary of the initial installment and shall continue for the duration
of the selected distribution period. If the Participant dies prior to the time
all shares have been distributed, distribution shall be made to the
Participant's beneficiary or estate on the payment date provided in, and in
accordance with, the terms and conditions applicable to the award. If
Termination of Employment occurs during the Restricted Period, the terms and
conditions shall set forth the rights of the Participant to payment, as well as
the time and form of distribution of such awards, if any, to the Participant. A
participant shall have no rights as a shareholder with respect to deferred RSUs
until such time, if any, as shares of Common Stock are transferred to the
Participant (or the Participant's beneficiary or estate, if applicable).
Notwithstanding the above, if the Participant is a specified employee and is
entitled to receive payment upon Termination of Employment or on a date
determinable based on the date of Termination of Employment (and not a
pre-determined fixed date or schedule), then, except in the event of the
Participant's death after such Termination of Employment, such payment (or in
the case of installments, the first payment) shall be delayed by at least six
(6) months after the date of such Participant's Termination of Employment, to
the extent required by Code Section 409A and the regulations thereunder; in this
event, subsequent installment payments shall occur on the anniversary of the
first delayed installment payment.
Provided that the terms and conditions applicable to a deferred RSU award permit
it, a Participant may change the Participant's distribution election, provided
such change in distribution election is made not less than 12 months before the
date the payment (or in the case of installments, the first payment) is
scheduled to be made, and is irrevocable after this date. Such an election may
be made to change payment(s) from a single lump sum payment to installment
payments, from installment payments to a single lump sum payment, or from one
number of installment payments to another number of installment payments, by
submitting such election to the Company; provided, (i) such election does not
become effective until at least twelve (12) months after the date on which the
election is made and (ii) except in the case of payment permissible upon the
Participant's death, the payment (or in the case of installments the first
payment) must be deferred for a period of not less than five (5) years from the
date such payment would have been made or commenced if there had been no
election to change the form of payment. For this purpose, all installment
payments are treated as a single payment. Any election not made in accordance
with such procedures shall be treated as invalid, and the change in distribution
election shall be disregarded and distribution of the shares attributable to the
awards shall be made as though the Participant did not elect to change the time
and form of distribution. For this purpose, an invalid change in distribution
election shall include (but is not limited to) an election that (i) is not
executed (regardless of when received), (ii) is executed but




--------------------------------------------------------------------------------




received after the applicable irrevocable date or (iii) cannot otherwise become
effective under applicable rules. If a valid change in distribution election is
incomplete, the change in distribution election shall be honored and
distribution of the shares attributable to the awards shall be made as though
the associate elected a change in distribution to a deferred lump sum payment.
For this purpose, a valid but incomplete change in distribution election is one
that has been received and executed on or before the applicable irrevocable
date, but does not indicate the form of payment (lump sum versus installments),
or indicates an election for installment payments but not the number of
installment payments.
ARTICLE XII
PERFORMANCE UNITS
12.01. Award of Performance Units. For each Performance Period (as defined in
Section 12.02), Performance Units may be granted under the Plan to such
Participants as the Committee shall determine. The award agreement covering such
Performance Units shall specify a value for each Performance Unit or shall set
forth a formula for determining the value of each Performance Unit at the time
of payment (the “Ending Value”). If necessary to make the calculation of the
amount to be paid to the Participant pursuant to Sections 12.03 and 12.04, the
Committee shall also state in the award agreement the initial value of each
Performance Unit (the “Initial Value”). The award agreement may also specify
that each Performance Unit is deemed to be equivalent to one (1) share of Common
Stock. Performance Units granted to a Participant shall be credited to an
account (a “Performance Unit Account”) established and maintained for such
Participant.
12.02. Performance Period. “Performance Period” shall mean such period of time
as shall be determined by the Committee in its sole discretion. Different
Performance Periods may be established for different Participants receiving
Performance Units. Performance Periods may run consecutively or concurrently.
12.03. Right to Payment of Performance Units. All applicable terms and
conditions shall be set forth in the award agreement and/or in accompanying
terms and conditions on or before the date of grant of Performance Units. With
respect to each award of Performance Units under this Plan, the Committee shall
specify performance objectives (the “Performance Objectives”) which must be
satisfied in order for the Participant to vest in the Performance Units which
have been awarded to the Participant for the Performance Period. If the
Performance Objectives established for a Participant for the Performance Period
are partially but not fully met, the Committee may, nonetheless, in its sole
discretion, determine that all or a portion of the Performance Units have vested
but such determination shall not change the date of payment of the awards. If
the Performance Objectives for a Performance Period are exceeded, the Committee
may, in its sole discretion, grant additional, fully vested Performance Units to
the Participant. On or before the date of grant, the Committee may also
determine, in its sole discretion, that Performance Units awarded to a
Participant shall become partially or fully vested upon the Participant's death,
total disability (as defined in Article IX) or retirement (as defined in
Section 11.02), or upon the Participant's Termination of Employment prior to the
end of the Performance Period but such determination shall not change the date
of payment of the awards. Performance Unit awards represent an unfunded promise
to pay the Participant the value specified in the award agreement and/or
applicable terms and conditions in the future if the conditions associated with
the Performance Unit award are satisfied and the Performance Units are not
otherwise forfeited prior to the stated date of payment, under the terms and
conditions applicable to such award. The provisions of Section 11.07 shall apply
to any Performance Units that are intended to qualify as performance-based in
accordance with Code Section 162(m) and the regulations thereunder.
12.04. Payment for Performance Units. As soon as practicable following the end
of a Performance Period but not later than 90 days after the end of a
Performance Period, the Committee shall determine whether the Performance
Objectives for the Performance Period have been achieved (or partially achieved
to the extent necessary to permit partial vesting at the discretion of the
Committee pursuant to Section 12.03). If the Performance Objectives for the
Performance Period have been exceeded, the Committee shall determine whether
additional Performance Units shall be granted to the Participant pursuant to
Section 12.03. Within 90 days after the end of a Performance Period, provided
the Committee determines the Performance Objectives have been achieved or
partially achieved pursuant to Section 12.03, if the award agreement specifies
that each Performance Unit is deemed to be equivalent to one (1) share of Common
Stock, the Company shall pay to the Participant an amount with respect to each
vested Performance Unit equal to the Fair Market Value of a share of Common
Stock on such payment date or, if the Committee shall so specify at the time of
grant, an amount equal to (i) the Fair Market Value of a share of Common Stock
on the payment date less (ii) the Fair Market Value of a share of Common Stock
on the date of grant of the Performance Unit. If the award agreement specifies a
value for each Performance Unit or sets forth a formula for determining the
value of each Performance Unit at the time of payment, then within 90 days after
the end of a Performance Period, provided the Committee determines the
Performance Objectives have been achieved or partially achieved pursuant to
Section 12.03, the Company shall pay to the Participant an amount with respect
to each vested Performance Unit equal to the Ending Value of the Performance
Unit or, if the Committee shall so specify at the time of grant, an amount equal
to (i) the Ending Value of the Performance Unit less (ii) the Initial Value of
the Performance Unit. Payment shall be made entirely in cash, entirely in Common
Stock or in such combination of cash and Common Stock as the Committee shall
determine.




--------------------------------------------------------------------------------




12.05. Voting and Dividend Rights. Except as the Committee may otherwise
provide, no Participant shall be entitled to any voting rights, to receive any
dividends, or to have his or her Performance Unit Account credited or increased
as a result of any dividends or other distribution with respect to Common Stock.
Notwithstanding the foregoing, to the extent provided or set forth in the award
agreement and/or applicable terms and conditions on or before the date of grant
of a Performance Unit award, within sixty (60) days after the date of payment of
a dividend by the Company on its shares of Common Stock, a Participant's
Performance Unit Account may be credited with additional Performance Units
having an aggregate Fair Market Value equal to the dividend per share paid on
the Common Stock multiplied by the number of Performance Units credited to the
Participant's account at the time the dividend was declared. Subject to the
prior satisfaction of the applicable Performance Objectives, payment of such
additional Performance Units shall be made at the same time and in the same
manner as the Performance Units to which they relate.
ARTICLE XIII
UNRESTRICTED SHARES
13.01. Award of Unrestricted Shares. The Committee may cause the Company to
grant Unrestricted Shares to associates at such time or times, in such amounts
and for such reasons as the Committee, in its sole discretion, shall determine.
No payment shall be required for Unrestricted Shares.
13.02. Delivery of Unrestricted Shares. The Company shall issue, in the name of
each Participant to whom Unrestricted Shares have been granted, stock
certificates representing the total number of Unrestricted Shares granted to the
associate, and shall deliver such certificates to the Participant on a fixed or
objectively determinable date of payment, which shall be set forth at the time
of grant.
13.03. Deferred Share Units. The Committee may permit a Participant who has been
designated to receive an Unrestricted Share award to elect to receive such
Unrestricted Share award in the form of Deferred Share Units.
Any such election must be made on or before December 31 of the calendar year
prior to the year the compensation attributable to such award (or any portion of
such award) is earned, and shall be irrevocable after such date, and further
shall comply with the rules set forth in Section 11.08, which apply to deferral
elections, including such rules relating to invalid and valid but incomplete
deferral elections. Each “Deferred Share Unit” represents the right to receive a
share of Common Stock in the future. At no time shall any assets of the Company
be segregated for payment of Deferred Share Units hereunder. Participants who
have elected to receive Unrestricted Shares in the form of Deferred Share Units
shall at all times have the status of general unsecured creditors of the Company
and shall not have any rights in or against specific assets of the Company. The
Plan constitutes a mere promise by the Company to make payments on Deferred
Share Units in the future.
After the award of Deferred Share Units to the Participant and prior to the time
that shares of Common Stock are transferred to the Participant pursuant to
Section 13.04, within sixty (60) days after the date of payment of a dividend by
the Company on its shares of Common Stock, the Participant shall be credited
with “dividend equivalents” with respect to each outstanding Deferred Share Unit
in an amount equal to the amount the Participant would have received as
dividends if the Deferred Share Units were actual shares of Common Stock. Such
dividend equivalents will be converted into additional Deferred Share Units
based on the value of the Common Stock on the dividend payment date, in
accordance with the procedures established by the Committee, and paid at the
same time and in the same manner as the underlying Deferred Share Units.
13.04. Payment of Deferred Share Units. Deferred Share Units are payable solely
in shares of unrestricted Common Stock, and shall be paid in accordance with the
terms of delivery under Section 13.03 and this Section 13.04. Shares applicable
to such awards shall be transferred to the Participant at the time and in the
form as elected by the Participant and as set forth in the terms and conditions
applicable to such awards, which shall be either in a single payment or in up to
ten (10) installment payments.
If a lump sum distribution is elected, the payment shall be made on the date
provided in, and in accordance with, the terms and conditions applicable to the
award. If installment distributions are elected, the initial installment shall
be paid on the date provided in, and in accordance with, the terms and
conditions applicable to the award. Subsequent installments shall be made on
each anniversary of the initial installment and shall continue for the duration
of the selected distribution period. If the Participant dies prior to the time
all shares have been distributed, distribution shall be made to the
Participant's beneficiary or estate on the payment date provided in, and in
accordance with, the terms and conditions applicable to the award. A Participant
shall have no rights as a shareholder with respect to Deferred Share Units until
such time, if any, as shares of Common Stock are transferred to the Participant
(or the Participant's beneficiary or estate, if applicable). Notwithstanding the
above, if the Participant is a specified employee and is entitled to receive
payment upon Termination of Employment or on a date determinable based on the
date of Termination of Employment (and not a pre-determined fixed date or
schedule), then, except in the event of the Participant's death after such
Termination of Employment, such payment (or in the case of installments, the
first payment) shall be delayed by at least




--------------------------------------------------------------------------------




six (6) months after the date of such Participant's Termination of Employment,
to the extent required by Code Section 409A and the regulations thereunder; in
this event, subsequent installment payments shall occur on the anniversary of
the first delayed installment payment.
Provided that the terms and conditions applicable to a Deferred Share Unit award
permit it, a Participant may change the Participant's distribution election,
provided such change in distribution election shall comply with the procedures
and rules set forth in Section 11.09 which apply to change in distribution
elections, including such rules relating to invalid and valid but incomplete
change in distribution elections.
ARTICLE XIV
CLAWBACK
14.01. Clawback. If the Committee determines in good faith either that: (i) if
required by applicable law with respect to a Participant or (ii) (x) a
Participant engaged in fraudulent conduct or activities relating to the Company,
(y) a Participant has knowledge of such conduct or activities or (z) a
Participant, based upon the Participant's position, duties or responsibilities,
should have had knowledge of such conduct or activities, the Committee shall
have the power and authority under the Plan to terminate without payment all
outstanding awards under the Plan. If required by applicable law with respect to
a Participant or if a Participant described in (ii) above has received any
compensation pursuant to an award granted under the Plan that is based on or
results from such conduct or activities, such Participant shall promptly
reimburse to the Company a sum equal to either an amount required by such law or
the amount of such compensation paid in respect of the year in which such
conduct or activities occurred, as applicable.
ARTICLE XV
ADJUSTMENTS; REPRICING
15.01. Adjustments. Notwithstanding any other provision of the Plan, the
Committee shall make or provide for such adjustments to the Plan, to the number
and class of shares available thereunder or to any outstanding Options, Stock
Appreciation Rights, RSUs, Performance Units or other awards as it shall deem
appropriate to prevent dilution or enlargement of rights, including adjustments
in the event of changes in the number of shares of outstanding Common Stock by
reason of stock dividends, extraordinary cash dividends, split-ups,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
separations, reorganizations, liquidations and the like. However, any such
adjustment with respect to Options and Stock Appreciation Rights shall satisfy
the requirements of Reg. §1.409A-1(b)(5)(v)(D) and shall otherwise ensure that
such awards continue to be exempt from Code Section 409A, and any such
adjustment to awards that are subject to Code Section 409A, including RSUs and
Performance Units, shall be made to the extent compliant with Code Section 409A
and the regulations thereunder.
15.02. Repricing. Except as provided above in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or Stock Appreciation Rights or
cancel outstanding Options or Stock Appreciation Rights in exchange for cash,
other awards or Options or Stock Appreciation Rights with an exercise price that
is less than the exercise price of the original Options or Stock Appreciation
Rights without stockholder approval.
ARTICLE XVI
AMENDMENT AND TERMINATION
16.01. Amendment and Termination. The Board may suspend, terminate, modify or
amend the Plan, provided that any amendment that would constitute a “material
revision” of the Plan within the meaning of New York Stock Exchange Rule 303A(8)
shall be subject to the approval of the Company's stockholders. If the Plan is
terminated, the terms of the Plan shall, notwithstanding such termination,
continue to apply to awards granted prior to such termination. No suspension,
termination, modification or amendment of the Plan may, without the consent of
the Participant to whom an award shall theretofore have been granted, materially
adversely affect the rights of such Participant under such award, except to the
extent any such action is undertaken to cause the Plan to comply with applicable
law, stock market or exchange rules and regulations or accounting or tax rules
and regulations.




--------------------------------------------------------------------------------




ARTICLE XVII
WRITTEN AGREEMENT
17.01. Written Agreements. Each award of Options, Stock Appreciation Rights,
RSUs, Performance Units and Unrestricted Shares shall be evidenced by a written
agreement, executed by the Participant and the Company, and containing such
restrictions, terms and conditions, if any, as the Committee may require. In the
event of any conflict between a written agreement and the Plan, the terms of the
Plan shall govern.
ARTICLE XVIII
CHANGE IN CONTROL
18.01. Definition of Change in Control. For purposes of this Plan, a “Change in
Control” means, and shall be deemed to have occurred upon, the occurrence of any
of the following events:
(a)
Any Person (other than an Excluded Person) becomes, together with all
“affiliates” and “associates” (each as defined under Rule 12b-2 of the Act) the
“beneficial owner” (as defined under Rule 13d-3 of the Act) of securities
representing 33% or more of the combined voting power of the Voting Stock of the
Company then outstanding, unless such Person becomes the “beneficial owner” of
33% or more of the combined voting power of such Voting Stock then outstanding
solely as a result of an acquisition of such Voting Stock by the Company which,
by reducing the Voting Stock of the Company outstanding, increases the
proportionate Voting Stock beneficially owned by such Person (together with all
“affiliates” and “associates” of such Person) to 33% or more of the combined
voting power of the Voting Stock of the Company then outstanding; provided that
if a Person shall become the “beneficial owner” of 33% or more of the combined
voting power of the Voting Stock of the Company then outstanding by reason of
such Voting Stock acquisition by the Company and shall thereafter become the
“beneficial owner” of any additional Voting Stock of the Company which causes
the proportionate voting power of Voting Stock beneficially owned by such Person
to increase to 33% or more of the combined voting power of the Voting Stock of
the Company then outstanding, such Person shall, upon becoming the “beneficial
owner” of such additional Voting Stock of the Company, be deemed to have become
the “beneficial owner” of 33% or more of the combined voting power of the Voting
Stock then outstanding other than solely as a result of such Voting Stock
acquisition by the Company;

(b)
During any period of 24 consecutive months, individuals who at the beginning of
such period constitute the Board of Directors of the Company (and any new
Director, whose election by such Board or nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was so approved), cease for
any reason to constitute a majority of Directors then constituting such Board;

(c)
A reorganization, merger or consolidation of the Company is consummated, in each
case, unless, immediately following such reorganization, merger or
consolidation, (i) more than 50% of, respectively, the then-outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then-outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the “beneficial
owners” of the Voting Stock of the Company outstanding immediately prior to such
reorganization, merger or consolidation, (ii) no Person (but excluding for this
purpose any Excluded Person and any Person beneficially owning, immediately
prior to such reorganization, merger or consolidation, directly or indirectly,
33% or more of the voting power of the outstanding Voting Stock of the Company)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the
then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation were members of the Board of Directors
of the Company at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation; or

(d)
The consummation of (i) a complete liquidation or dissolution of the Company or
(ii) the sale or other disposition of all or substantially all of the assets of
the Company, other than to any corporation with respect to which, immediately
following such sale or other disposition, (A) more than 50% of, respectively,
the then-outstanding shares of common stock of such corporation and the combined
voting power of the then-outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the “beneficial owners” of the Voting Stock of the Company
outstanding immediately prior to such sale or other disposition of assets,
(B) no Person (but excluding for this purpose any Excluded Person and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 33% or more of the voting power of the outstanding
Voting Stock of the Company) beneficially owns,





--------------------------------------------------------------------------------




directly or indirectly, 33% or more of, respectively, the then-outstanding
shares of common stock of such corporation or the combined voting power of the
then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the board of directors of such corporation were members of the Board
of Directors of the Company at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.
Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company or
(ii) with respect to a Participant, if the Participant is part of a “group,”
within the meaning of Section 13(d)(3) of the Act as in effect on the Plan's
effective date, which consummates the Change in Control transaction. In
addition, for purposes of the definition of “Change in Control” a Person engaged
in business as an underwriter of securities shall not be deemed to be the
“beneficial owner” of, or to “beneficially own,” any securities acquired through
such Person's participation in good faith in a firm commitment underwriting
until the expiration of forty (40) days after the date of such acquisition.
“Excluded Person” shall mean (i) the Company; (ii) any of the Company's
subsidiaries; (iii) any Holding Company; (iv) any employee benefit plan of the
Company, any of its subsidiaries or a Holding Company; or (v) any Person
organized, appointed or established by the Company, any of its subsidiaries or a
Holding Company for or pursuant to the terms of any plan described in clause
(iv). “Person” shall mean any individual composition, partnership, limited
liability company, associations, trust or other entity or organization. “Holding
Company” shall mean an entity that becomes a holding company for the Company or
its businesses as a part of any reorganization, merger, consolidation or other
transaction, provided that the outstanding shares of common stock of such entity
and the combined voting power of the then-outstanding voting securities of such
entity entitled to vote generally in the election of directors is, immediately
after such reorganization, merger, consolidation or other transaction,
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the “beneficial owners,” respectively, of the
Voting Stock of the Company outstanding immediately prior to such
reorganization, merger, consolidation or other transaction in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or other transaction, of such outstanding Voting Stock of
the Company. “Voting Stock” shall mean securities of the Company entitled to
vote generally in the election of the Company's Board of Directors.
18.02. Effect of Change in Control. In the event that a Participant's employment
or service is terminated by the Company other than for cause or, to the extent
provided in an employment agreement between the Company and a Participant, a
Participant resigns for Good Reason (as defined in the Participant's employment
agreement), in either case during the 24-month period beginning on the date of a
Change in Control, (i) Options and Stock Appreciation Rights granted to such
Participant which are not yet exercisable shall become fully exercisable; and
(ii) any restrictions applicable to any RSUs awarded to such Participant shall
be deemed to have been satisfied at target and the Restricted Period, if any,
applicable to such RSUs held by such Participant shall be deemed to have
expired. Notwithstanding the foregoing, or the provisions of Section 11.06, if
the accelerated settlement of any RSU would cause the application of additional
taxes under Code Section 409A, such RSU will be settled on the date it would
otherwise have been settled in the absence of a Change in Control, unless the
transaction constituting the Change in Control falls within the definition of a
“change in control event” within the meaning of Code Section 409A and the
regulations thereunder.
ARTICLE XIX
MISCELLANEOUS PROVISIONS
19.01. Definitions: Fair Market Value and Cause. “Fair Market Value,” for
purposes of this Plan, shall be the closing price of the Common Stock as
reported on the principal exchange on which the shares are listed for the date
on which the grant, exercise or other transaction occurs, or if there were no
sales on such date, the most recent prior date on which there were sales.
“Cause,” for purposes of this Plan, shall mean that the Participant (1) was
grossly negligent in the performance of the Participant's duties with the
Company (other than a failure resulting from the Participant's incapacity due to
physical or mental illness); (2) has plead “guilty” or “no contest” to or has
been convicted of an act which is defined as a felony under federal or state
law; or (3) engaged in misconduct in bad faith which could reasonably be
expected to materially harm the Company's business or its reputation. The
Participant shall be given written notice by the Company of a termination for
Cause, which shall state in detail the particular act or acts or failures to act
that constitute the grounds on which the termination for Cause is based.
19.02 Awards to Participants Outside the United States. The Committee may modify
the terms of any outstanding or new award under the Plan granted to a
Participant who is, at the time of grant or during the term of the award,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such award shall
conform to laws, regulations and customs of the country in which the Participant
is then resident or primarily employed, or so that the value and other benefits
of the award to the Participant, as affected by foreign tax laws and other
restrictions applicable as a result of the Participant's residence or employment
abroad, shall be comparable to the value of such an award to a Participant who
is resident or primarily employed in the United States. An award may be modified
under this Section 19.03 in a manner that is inconsistent with the express terms
of the Plan, so long as such modifications will not contravene any applicable
law or regulation
19.03. Tax Withholding. The Company shall have the right to require Participants
or their beneficiaries or legal representatives




--------------------------------------------------------------------------------




to remit to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements, or to deduct from all payments under this Plan
amounts sufficient to satisfy all withholding tax requirements. Whenever
payments under the Plan are to be made to a Participant in cash, such payments
shall be net of any amounts sufficient to satisfy all federal, state and local
withholding tax requirements. The Committee may, in its discretion, permit a
Participant to satisfy the Participant's tax withholding obligation either by
(i) surrendering shares of Common Stock owned by the Participant or (ii) having
the Company withhold from shares of Common Stock otherwise deliverable to the
Participant. Shares of Common Stock surrendered or withheld shall be valued at
their Fair Market Value as of the date on which income is required to be
recognized for income tax purposes. In the case of an award of Incentive Stock
Options, the foregoing right shall be deemed to be provided to the Participant
at the time of such award.
19.04. Compliance With Section 16(b) and Code Section 162(m). In the case of
Participants who are or may be subject to Section 16 of the Act, it is the
intent of the Company that the Plan and any award granted hereunder satisfy and
be interpreted in a manner that satisfies the applicable requirements of Rule
16b-3 under the Act, so that such persons will be entitled to the benefits of
Rule 16b-3 under the Act or other exemptive rules under Section 16 of the Act
and will not be subjected to liability thereunder. If any provision of the Plan
or any award would otherwise conflict with the intent expressed herein, that
provision, to the extent possible, shall be interpreted and deemed amended so as
to avoid such conflict. To the extent of any remaining irreconcilable conflict
with such intent, such provision shall be deemed void as applicable to
Participants who are or may be subject to Section 16 of the Act. If any award
hereunder is intended to qualify as performance-based for purposes of Code
Section 162(m), the Committee shall not exercise any discretion to increase the
payment under such award except to the extent permitted by Code Section 162(m)
and the regulations thereunder.
19.05. Successors. The obligations of the Company under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and businesses of the Company. In the event of any of the foregoing, the
Committee may, at its discretion prior to the consummation of the transaction,
cancel, offer to purchase, exchange, adjust or modify any outstanding awards, at
such time and in such manner as the Committee deems appropriate and in
accordance with applicable law and the provisions of Article XV.
19.06. General Creditor Status. Participants shall have no right, title or
interest whatsoever in or to any investments which the Participant may make to
aid it in meeting its obligations under the Plan. Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any Participant or beneficiary or legal representative of such Participant. To
the extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan.
19.07. No Right to Employment. Nothing in the Plan or in any written agreement
entered into pursuant to Article XVII, nor the grant of any award, shall confer
upon any Participant any right to continue in the employ of the Company or a
subsidiary or to be entitled to any remuneration or benefits not set forth in
the Plan or such written agreement or interfere with or limit the right of the
Company or a subsidiary to modify the terms of or terminate such Participant's
employment at any time.
19.08. No Rights to Awards; No Rights to Additional Payments. No Participant
shall have any claim to be granted any award under the Plan, and there is no
obligation for uniformity of treatment of Participants. All grants of awards and
deliveries of Common Stock, cash or other property under the Plan shall
constitute a special discretionary incentive payment to the Participant and
shall not be required to be taken into account in computing any contributions to
or any benefits under any retirement, profit-sharing, severance or other benefit
plan of the Company or any subsidiary or affiliate, unless the Committee
expressly provides otherwise in writing.
19.09. Notices. Notices required or permitted to be made under the Plan shall be
sufficiently made if sent by registered or certified mail addressed (a) to the
Participant at the Participant's address set forth in the books and records of
the Company or its subsidiaries or (b) to the Company or the Committee at the
principal office of the Company.
19.10. Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
19.11. Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.
    
19.12. Term of Plan. Unless earlier terminated pursuant to Article XVI hereof,
the Plan shall terminate on May 25, 2021.


